Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed on 02/12/21 has not been entered as it raises new issues such as the conductive paste is free of glass frit, and requires more search and consideration.
Response to Arguments
Applicant's arguments filed 02/12/21 have been fully considered but they are not persuasive. The applicant argues Paik does not teach glass free paste, however the amendment to the claims has not been entered. The applicant furthermore argues that Paik and Sasaki cannot teach claim 22 limitation as there is an unexpected result of flexibility and conductivity of conductive terraces at ambient temperature. The examiner disagrees, claim 22 does not require flexibility and conductivity of the conductive terraces, and there is no statement why the Paik and Sasaki paste does not lose 0.5-1 wt% of its total weight by evaporation of solvent within 5 minutes of applying the paste at ambient temperature. Paik and Sasaki paste achieve conductivity after application the paste and evaporation of the solvent and shows more conductivity after heat treatment. The applicant argument that Paik and Sasaki are not combinable is not persuasive. Although Paik does not clearly teach thermoplastic resin, however it teaches ethyl cellulose resin which is a well-known thermoplastic resin (see attaches Document#1). Paik teaches ethyl cellulose as binder, see 0105, and this paste is conductive and comprising silver nanoparticles. The examiner does not agree with applicant position that this paste is not appropriate for making electrode for solar panels. may contain glass frit (and may not), and Paik teaches alternative way to increase adhesion such as adding metal, metal oxide or metal hydroxide to the paste [0076].
The applicant argues Paik’s paste is not flexible. The examiner does not agree, rejection of claim 24 is based on conductive paste on flexible substrate, therefor it is flexible. Rejection is based on depositing paste on flexible substrate and the paste is conductive even prior to heating to high temperature. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712